Order entered December 7, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-00653-CV

                             DEBORAH HUMPHREY, Appellant

                                               V.

                 DAVID YANCEY AND NATIONWIDE SLATE, Appellees

                      On Appeal from the 191st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-13-07257

                                           ORDER
       We GRANT the parties’ December 2, 2015 amended motion for abatement, SUSPEND

all deadlines, and ABATE the appeal to allow the parties an opportunity to settle. The appeal

will be reinstated January 16, 2015 or upon motion by the parties to reinstate and dismiss or

reinstate and reset the deadlines, whichever occurs sooner.


       .


                                                      /s/     CRAIG STODDART
                                                              JUSTICE